Citation Nr: 1812626	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a thoracolumbar spine disability. 


REPRESENTATION

Veteran represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1976 to April 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 
 
This case was previously before the Board, most recently in July 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

A review of the record shows that the Veteran was afforded a VA examination of his neck back in January 2016.  At that time, the Veteran reported that he injured his back and neck when he fell down the stairs in the barracks.  He reported that he has had back and neck pain ever since that time.  The VA examiner diagnosed degenerative joint disease of the thoracolumbar spine and degenerative disc disease of both the cervical and thoracolumbar spine.  The examiner opined that the Veteran's neck disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there was no documentation of the in-service neck injury in the Veteran's service treatment records (STRs) and his current symptoms most likely were due to a post-service laminectomy.  The examiner also opined that the Veteran's back disability was less likely as not incurred in or caused by the claimed in-service, event, or illness.  In this regard, the examiner noted that there were no STRs documenting the Veteran's claimed back injury in 1977.  The examiner noted that the documentation of the Veteran's claimed 1978 back injury showed that the injury was not severe.  The examiner further noted that the Veteran's current back complaints were likely due to a post-service injury.  

In February 2017, the Veterans claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the examiner noted that when the Veteran had his post-service injury falling from a car, it did not matter which specific part of the spine that he landed on, as the force from the sudden deceleration would be transmitted to the entire spine.  

The Board finds the January 2016 and February 2017 VA medical opinions to be inadequate.  The examiner failed to fully consider the Veteran's lay statements regarding his in-service fall down the stairs.  Further, the examiner seemed to be of the opinion that the Veteran's current back and neck disabilities were the result of a post-service injury.  However, the mere presence of a post-service injury is not a sufficient basis upon which to find that the Veteran did not also have an in-service injury that caused a chronic neck or back disability.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present neck and back disabilities.  

Additionally, current treatment record should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of the Veteran's cervical spine and thoracolumbar spine disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present cervical spine disability had its onset during active service, or is otherwise etiologically related to such service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present thoracolumbar spine disability had its onset during active service, or is otherwise etiologically related to such service.

In forming the opinions, the examiner must consider the Veteran's lay statements regarding his injury to his neck and back during active service, and the reported onset and continuity of his symptoms.  The examiner should note that the lack of documentation of a neck or back disability in the STRs is not a sufficient basis upon which to conclude that the Veteran did not sustain a back and/or neck disability during active service.

The rationale for all opinions expressed must be provided.
 
3.  Confirm that the VA examination report(s) and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




